PER CURIAM.
In these consolidated appeals, George Robinson challenges the district court’s1 adverse grant of summary judgment, and denial of post-judgment relief, in this action under the Real Estate Settlement Procedures and Fair Debt Collection Practices Acts. Upon careful de novo review, see Rochling v. Dep’t of Veterans Affairs, 725 F.3d 927, 937 (8th Cir.2013) (standard of review), we conclude that summary judgment was proper, because the claims are time-barred, see 12 U.S.C. § 2614; 15 U.S.C. § 1692(k); and we also conclude *631that the court did not abuse its discretion in denying reconsideration, see Noah v. Bond Cold Storage, 408 F.3d 1043, 1045 (8th Cir.2005) (per curiam).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas.